FILED
                             NOT FOR PUBLICATION                             FEB 23 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MARIA ENRIQUETA VILLICANA                        No. 07-74080
 PENA,
                                                  Agency No. A075-697-957
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Maria Enriqueta Villicana Pena, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LR/Research
discretion the denial of a motion to reopen, and review de novo claims of due

process violations, including ineffective assistance of counsel claims. Mohammed

v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for

review.

       The BIA did not abuse its discretion in denying Villicana Pena’s motion

to reopen where she failed to establish that ineffective assistance of counsel may

have affected the outcome of her case. See Rojas-Garcia v. Ashcroft, 339 F.3d
814, 826 (9th Cir. 2003) (to prevail on an ineffective assistance of counsel claim a

petitioner must demonstrate prejudice).

       PETITION FOR REVIEW DENIED.




LR/Research                               2                                     07-74080